                                            Case 3:21-cv-06794-TSH Document 10 Filed 09/03/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE JARVIS AUSTIN,                               Case No. 21-cv-06794-TSH
                                   8                    Plaintiff,
                                                                                             ORDER RE: APPLICATION TO
                                   9              v.                                         PROCEED IN FORMA PAUPERIS AND
                                                                                             PARTIAL PAYMENT OF FILING FEE;
                                  10     STATE BAR,                                          NOTICE OF PLEADING STANDARDS
                                                                                             AND NOTICE OF RESOURCES
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court issues (1) an order regarding Plaintiff George Jarvis Austin’s partial payment of

                                  15   the filing fee; (2) an order screening his application to proceed in forma pauperis, (3) a notice of

                                  16   the pleading standards that apply to litigants in federal court, and (4) a notice of resources

                                  17   available to litigants representing themselves in federal court.

                                  18   A.     Partial Payment of Filing Fee
                                  19          Plaintiff seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915(a)(1). However,

                                  20   he has also paid $101 toward the filing fee. ECF No. 6. Plaintiff has been advised in his earlier

                                  21   cases that partial payments cannot be accepted without a court order. See Order, No. 3:20-cv-

                                  22   05445, ECF No. 31; Order, No. 3:21-cv-05225, ECF No. 15. As Plaintiff never applied for a court

                                  23   order to make partial payments here, it is unclear how he seeks to proceed. If he wishes to pay the

                                  24   full filing fee, he may remit the remainder of the $402 filing fee for a civil case ($350 plus a $52

                                  25   Administrative Fee). Alternatively, he may seek leave to pay a partial filing fee as part of his

                                  26   application to proceed in forma pauperis. See Olivares v. Marshall, 59 F.3d 109, 111 (9th Cir.

                                  27   1995) (recognizing a district court’s power to require partial payment of fees under 28 U.S.C. §

                                  28   1915) (citing Alexander v. Carson Adult High School, 9 F.3d 1448 (9th Cir. 1993)).
                                            Case 3:21-cv-06794-TSH Document 10 Filed 09/03/21 Page 2 of 5




                                   1          Accordingly, the Court ORDERS Plaintiff to pay the full filing fee or file a request to pay

                                   2   a partial filing as part of his in forma pauperis application by October 1, 2021.

                                   3   B.     Order Screening Application to Proceed In Forma Pauperis
                                   4          If Plaintiff does not pay the full filing fee, the Court has reviewed his in forma pauperis

                                   5   and finds it is unable to determine whether he is entitled to proceed in forma pauperis.

                                   6   Accordingly, for the reasons discussed below, if Plaintiff does not pay the full filing fee, he must

                                   7   file a revised application by October 1, 2021.

                                   8          1.      Legal Standard
                                   9          Pursuant to 28 U.S.C. § 1915, a district court may authorize the commencement of a civil

                                  10   action in forma pauperis if it is satisfied that the would-be plaintiff cannot pay the filing fees

                                  11   necessary to pursue the action. 28 U.S.C. § 1915(a)(1). When ruling on an in forma pauperis

                                  12   application, three general principles apply. First, proceeding in forma pauperis in a civil case is a
Northern District of California
 United States District Court




                                  13   privilege or favor granted by the government. Rowland v. Cal. Men’s Colony, Unit II Men’s

                                  14   Advisory Council, 506 U.S. 194, 198 (1993). Second, the statute reads that the court “may

                                  15   authorize the commencement” of an action. 28 U.S.C. § 1915(a)(1). Thus, the grant, denial, or

                                  16   other decision concerning an in forma pauperis application requires the court to exercise

                                  17   discretion. Denton v. Hernandez, 504 U.S. 25, 31 (1992). Third, the ability to pay does not

                                  18   require that plaintiffs contribute their “last dollar” or “make themselves and their dependents

                                  19   wholly destitute.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

                                  20          In order for a court to authorize the commencement of an action without the prepayment of

                                  21   the filing fee, a person must submit an affidavit that includes a statement of all the assets the

                                  22   person possesses. 28 U.S.C. § 1915(a)(1). An affidavit to proceed in forma pauperis is sufficient

                                  23   if it indicates “that one cannot because of his poverty pay or give security for the costs and still be

                                  24   able to provide himself and dependents’ with the necessities of life.” Adkins, 335 U.S. at 339.

                                  25   The IFP statute does not itself define what constitutes insufficient assets, but “[o]ne need not be

                                  26   absolutely destitute to obtain benefits of the in forma pauperis statute.” Jefferson v. United States,

                                  27   277 F.2d 723, 725 (9th Cir.1960). Still, “a plaintiff seeking IFP status must allege poverty with

                                  28   some particularity, definiteness and certainty.” See Escobedo v. Applebees, 787 F.3d 1226, 1234
                                                                                          2
                                            Case 3:21-cv-06794-TSH Document 10 Filed 09/03/21 Page 3 of 5




                                   1   (9th Cir. 2015) (simplified).

                                   2           2.     Analysis
                                   3           Based on the information Plaintiff provided in the application, the Court is unable to

                                   4   determine whether Plaintiff is entitled to proceed in forma pauperis. Specifically, rather than

                                   5   disclose his financial information, Plaintiff repeatedly states “Not disclosed” in his application.

                                   6   As Plaintiff’s application does not satisfy the requirements of 28 U.S.C. § 1915(a)(1), Plaintiff

                                   7   must either (1) file an amended application to proceed in forma pauperis with a new affidavit that

                                   8   includes the requested financial information, with actual numbers or (2) pay the $400 filing fee. If

                                   9   Plaintiff does not do so, the Court may dismiss the case without prejudice. Alternatively, Plaintiff

                                  10   may dismiss this case voluntarily by filing a one-page notice of voluntary dismissal, which will

                                  11   operate as a dismissal without prejudice. The deadline for Plaintiff’s submission is October 1,

                                  12   2021.
Northern District of California
 United States District Court




                                  13           If Plaintiff files an amended application and wishes to keep certain answers confidential,

                                  14   he may file an administrative motion to file the amended application under seal pursuant to Civil

                                  15   Local Rule 79-5. If doing so, Plaintiff must also file a declaration setting forth the reasons why

                                  16   the application should not be disclosed to the public. See Civ. L.R. 79-5(d)(1). Plaintiff is advised

                                  17   that, as a public forum, the Court has a policy of providing the public full access to documents

                                  18   filed with the Court. Thus, in forma pauperis applications are frequently made public and sealing

                                  19   of such documents is extremely rare.

                                  20           If Plaintiff is not given leave to proceed in forma pauperis, Plaintiff must serve the

                                  21   complaint and any amendments, scheduling orders, and attachments pursuant to Federal Rule of

                                  22   Civil Procedure 4. Failure to do so also may result in dismissal of this action.

                                  23   C.      Notice of Pleading Standards
                                  24           If Plaintiff chooses to move forward with this case, the Court provides this notice that the

                                  25   in forma pauperis statute requires dismissal of a complaint if it is (1) frivolous or malicious, (2)

                                  26   fails to state a claim upon which relief can be granted, or (3) seeks monetary relief against a

                                  27   defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). Accordingly, the Court

                                  28   recommends Plaintiff consider how the complaint compares with the standard stated below to
                                                                                          3
                                          Case 3:21-cv-06794-TSH Document 10 Filed 09/03/21 Page 4 of 5




                                   1   understand what is required in the early stages of litigation.

                                   2          Federal Rule of Civil Procedure 8 provides that a complaint must contain a “short and

                                   3   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

                                   4   Thus, a complaint must plead “enough facts to state a claim to relief that is plausible on its face.”

                                   5   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean probability, but

                                   6   it requires “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,

                                   7   556 U.S. 662, 687 (2009). A complaint must therefore provide a defendant with “fair notice” of

                                   8   the claims against it and the grounds for relief. Twombly, 550 U.S. at 555 (quotations and citation

                                   9   omitted).

                                  10          In determining whether to dismiss a complaint, courts are ordinarily limited to the face of

                                  11   the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002).

                                  12   Factual allegations in the complaint must be taken as true and reasonable inferences drawn from
Northern District of California
 United States District Court




                                  13   them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-

                                  14   38 (9th Cir. 1996). However, the court cannot assume that the plaintiff can prove facts that have

                                  15   not been alleged. Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459

                                  16   U.S. 519, 526 (1983). “Nor is the court required to accept as true allegations that are merely

                                  17   conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

                                  18   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Further, a complaint can be dismissed if it

                                  19   constitutes a “shotgun” pleading, i.e., “when one party pleads multiple claims, and does not

                                  20   identify which specific facts are allocated to which claim.” Spitters v. Miceli, 2018 WL 6816110,

                                  21   at *5 (N.D. Cal. Sept. 24, 2018), report and recommendation adopted, 2018 WL 6822626 (N.D.

                                  22   Cal. Oct. 15, 2018) (citing Hughey v. Camacho, 2014 WL 5473184, at *4 (E.D. Cal. Oct. 23,

                                  23   2014). A complaint must give the defendant fair notice of what the plaintiff is claiming.

                                  24          Here, it is likely that Plaintiff’s 78-page complaint does not comply with Rule 8 because it

                                  25   does not set forth a short and plain statement of his claims. Although “[s]pecific facts are not

                                  26   necessary,” a plaintiff must still “give the defendant fair notice of what the . . . claim is and the

                                  27   grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal citations and

                                  28   quotations omitted, ellipsis in original). Plaintiff’s complaint does not clearly describe the claim
                                                                                           4
                                            Case 3:21-cv-06794-TSH Document 10 Filed 09/03/21 Page 5 of 5




                                   1   or claims he seeks to bring against the defendants, and it does not clearly connect any of the facts

                                   2   alleged in the complaint to any of the defendants. To comply with Rule 8’s pleading requirement,

                                   3   Plaintiff may wish to amend the complaint to state as clearly as possible the facts giving rise to the

                                   4   complaint. Plaintiff must also explain why each named defendant is being sued by making

                                   5   specific factual allegations that connect each defendant with the alleged wrongdoing, and

                                   6   specifically identifying the claim(s) asserted against each defendant.

                                   7   D.     Notice of Resources
                                   8          Because Plaintiff is not represented by counsel, the Court provides this notice of the

                                   9   opportunity to seek assistance from the Legal Help Center, a free service offered by the Justice &

                                  10   Diversity Center of the Bar Association of San Francisco. You may request an appointment by

                                  11   emailing fedpro@sfbar.org or calling 415-782-8982. At the Legal Help Center, you will be able

                                  12   to speak with an attorney who may be able to provide basic legal help but not representation.
Northern District of California
 United States District Court




                                  13   More information is available at http://cand.uscourts.gov/helpcentersf.

                                  14          Plaintiff may also wish to obtain a copy of the district court’s Handbook for Litigants

                                  15   Without a Lawyer. It provides instructions on how to proceed at every stage of your case,

                                  16   including discovery, motions, and trial. The handbook is available in person at the Clerk’s Office

                                  17   and online at: http://cand.uscourts.gov/prosehandbook.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: September 3, 2021

                                  21
                                                                                                     THOMAS S. HIXSON
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
